Reed, <1.
Defendant owns a homestead, which is exempt from judicial sale for the satisfaction of the judgment which plaintiff sought to enforce by the garnishment proceedings. The place consists of twenty acres of ground, with the dwelling house and other buildings situated thereon, and is of the present value of $500. In the operation of its railroad the garnishee set out a fire which destroyed the fences and grape vines and fruit trees on the place, and defendant obtained judgment against the garnishee for the damages caused thereby. The judgment appealed from appropriates a por*642tion of the debt evidenced by that judgment to the satisfaction of plaintiff's judgment against defendant, and the only question in the case is whether said debt is subject to be so appropriated. It was held by this court in Kaiser v. Seaton, 62 Iowa, 463, that the money which had been awarded the property owner as damages on acount of the appropriation of a portion of the ground included in a homestead as the right of way for a railroad was exempt from execution for a reasonable time, to the same extent as the homestead was, notwithstanding the homestead character of the property was not destroyed by the appropriation of the right of way. .The facts of' the present case bring it within this rule, and, following that case, the judgment will be
Reversed.